Citation Nr: 1511434	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  13-01 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for a back disorder.  

2.  Entitlement to service connection for a right foot disorder, claimed as a bunion.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 


INTRODUCTION

The Veteran had active service from April to September 1978 and from November 1990 to July 1991, plus additional service in the Reserve.  In May 2013, she testified during a travel board hearing was held before the undersigned Veteran's Law Judge (VLJ).  A transcript of the hearing is included in the claims file.  


FINDINGS OF FACT

1.  An unappealed November 1997 rating decision initially denied service connection for a back disorder.

2.  Applications to reopen the claim for a back disorder were denied in June 1999 and September 2004; the September 2004 rating decision is the last final denial for a back disorder on any basis.  

3.  The evidence submitted since the September 2004 rating decision is not new or material.   

4.  The Veteran did not sustain a right foot injury in service; a bunion on the right foot is not related to service.  


CONCLUSIONS OF LAW

1.  The September 2004 rating decision denying reopening the claim for service connection for a back disorder is final.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156(a), 20.1103 (2014).

2.  New and material evidence has not been received with respect to the claim of entitlement to service connection for a back disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  A right foot disorder, claimed as a bunion, was not incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen a Claim for a Back Disorder 

The Veteran is seeking to reopen a claim of service connection for a back disorder that was previously denied by the RO in November 1997, June 1999, and September 2004.  After a review of the evidence, the Board finds that the prior denials are final and that new and material evidence has not been received in order to open the claim. 

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108; 38 C.F.R. § 3.156.  "New" evidence means evidence "not previously submitted to agency decisionmakers."  38 C.F.R. § 3.156(a).  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim." 

The Court has elaborated that material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

Further, RO decisions become final "only after the period for appeal has run," and "[a]ny interim submissions before finality must be considered by the VA as part of the original claim."  Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  If new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010).  

When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156(b) and whether the regional office correctly viewed the statements in question "as new claims").  In Buie, the Court explained that, when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).

Historically, in June 1997, the Veteran filed a claim seeking entitlement to service connection for a back disorder, arguing that the she suffered a back injury in service that had been chronic since service.  In November 1997, the RO denied the claim due to no evidence of a chronic disability.  She did not appeal and no additional evidence was submitted in support of the claim within one year.

The Veteran subsequently filed claims to reopen.  In June 1999, the RO denied reopening of the claim because there was no evidence of chronicity or continuity of treatment since service.  She did not appeal and no additional evidence was submitted in support of the claim within one year.  In September 2004, the RO again denied reopening of the claim because there was no evidence submitted that related the Veteran's current back disorder to her in-service injury, which was determined to have resolved in service.  Again, she did not appeal and no additional evidence was submitted in support of the claim within one year.  As such, the rating decision from September 2004 is final.  

In May 2010, the Veteran submitted an application to reopen the claim.  Evidence submitted in support of the claim includes treatment records that were previously of record, including radiology treatment notes and physical rehabilitation treatment notes.  Since the treatment records dated May 1998, August 1997, May 2003 and June 2003, were previously of record they are not new.  See Paller v. Principi, 3 Vet. App. 535, 538 (1992) ("[t]here will be a point reached, and probably fairly quickly . . . [that] the evidence being proffered has been fairly considered and that further rearticulation of already corroborated evidence is, indeed, cumulative.").

The physical therapy treatment notes from November 2009, February 2010, March 2010, April 2010, May 2010 are new but not material, as they do not related to an unestablished fact necessary to substantiate the claim.  These medical records submitted since the last prior denial show that the Veteran has received on going treatment for a low back disorder, but this fact had been previously established and considered in the prior rating decisions.  

The last prior denial in September 2004 was based upon lack of a nexus between the Veteran's acute injury in service and her current complaints of chronic back pain.  The evidence that has been submitted since does not address the issue of medical nexus.  Thus, since the evidence submitted from 1997 to June 2003 was not new and the treatment notes from 2010 are not material, reopening is not warranted.

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Evidence is considered new if it has not been previously submitted to agency decision makers, and it is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.

The provisions of 38 C.F.R. § 3.156(a) create a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  However, even under this standard, the evidence submitted would not trigger VA's duty to assist by providing a medical opinion, because one was already provided.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Overall, the evidence submitted in support of the claim does not raise a reasonable possibility of substantiating that claim and is insufficient to reopen the previously denied claim.  Having found the evidence not new and material, no further adjudication of this claim is warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).

Service Connection for a Right Foot Bunion 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection may be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).  In this case, a bunion is not listed as a chronic disease under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  As above, a bunion is not listed in 38 C.F.R. §§ 3.307, 3.309(a); therefore, the one-year presumption does not apply.  

Finally, service connection may also be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test based on nexus: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

The Veteran has asserted entitlement to service connection for a right foot disorder.  Specifically, she claims that she has a bunion on her right foot that first began to bother her in service and became worse since that time.  After careful review of the evidence of records, entitlement to service connection is not warranted.  

A review of the records reveals that the Veteran has a bunion on the right foot that was severe enough to require surgery.  There is a treatment note from November 2008 diagnosing pain in the right foot.  Treatment notes from May 2011 diagnose a painful bunion deformity in right foot.  As such, the evidence shows the first element of service connection (a current disorder).  The remaining questions are whether there is evidence of an in service occurrence of an injury or disease and competent evidence of a nexus between the current disability and the in-service disease or injury.  

To this end, an in-service injury or disease is not shown.  A review of the service treatment records does not reveal treatment or diagnosis of a right foot disorder or bunion.  Specifically, in a November 1990 Report of Medical History, the Veteran self-reported that she had not had or ever had foot trouble.  In a March 1991 Report of Medical History, she self-reported that she had no change in her physical health and no foot trouble.  In a March 1991 examination, completed at separation, notes a normal clinical evaluation of her feet.  The only notation regarding any foot problems in service is a treatment note from January 1991 reflecting that she had blisters on her left foot.  Therefore, no in-service injury or disease related to a bunion on the right foot is noted.

In written statements and sworn testimony, the Veteran stated that she was often profiled to wear sneakers for her claimed foot disorder; however, no such information is contained in her active duty treatment records.  The only profile in the record recommends that she be excused from push-ups during physical training due to reoccurring blisters on her hand.  Therefore, her lay statements as to in-service incurrence are inconsistent with the record and assigned less probative weight.  As such, the second element of service connection, an injury or event in service, has not been shown.   

In light of the foregoing, service connection for a right foot disorder is not warranted on the basis of lack of in-service incurrence or aggravation of a disease or injury.  Accordingly, the preponderance of the evidence is against the claim for service connection and the benefit of the doubt rule does not apply.

Finally, with respect to both claims, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA's duty to notify has been satisfied through notice letters dated June 2010, August 2011, and July 2012 that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate her claim on both a direct basis and to reopen a claim based on new and material evidence; and of the her and VA's respective duties for obtaining evidence.  She was requested to submit any evidence in her possession and has been afforded a meaningful opportunity to participate effectively in the processing of the claims and given ample time to respond. 
  
In addition, prior to the adjudication of petitions to reopen service connection claims, the veteran must be given notice of the elements of service connection, the elements of new and material evidence, and the reasons for the prior denial.  Kent v. Nicholson, 20 Vet. App. 1, 5 (2006).  Prior to initial adjudication of the Veteran's petition to reopen her claim for service connection, a June 2010 letter fully satisfied the duty to notify provisions including the requirements of Kent.  .

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.
  
VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

The Veteran testified at a hearing before the Board in March 2014.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of her disability on her daily life and occupation.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).

Service treatment records are also associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  She has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist her in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4); Wells v. Principi, 327 F.3d 1339, 1341 (Fed. Cir. 2002). 

With regard to an application to reopen a previously denied claim, VA's responsibility to assist the veteran extends to requesting evidence from any new source identified by the claimant, and if that evidence is not new and material, the claim is not reopened, and VA has no further duties to the Veteran with respect to that particular claim.  VA does not have a duty to provide a veteran with a VA examination if the claim is not reopened.  The VCAA explicitly stated that, regardless of any assistance provided to the claimant, new and material evidence must still be submitted to reopen a claim.  See 38 U.S.C. § 5103A(f); 38 C.F.R. § 3.159(c)(4)(C)(iii); see also Paralyzed Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 2003) (holding that VA need not provide a medical examination or obtain a medical opinion until a claim is reopened).
  
A VA examination was not provided in conjunction with the Veteran's service connection claim related to her right foot bunion, and the Board notes that the evidence of record does not warrant one.  VA has a duty to provide a VA examination when the record lacks evidence to decide the claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, there is nothing in the record, other than the Veteran's own lay statements, that corroborates a nexus of the currently-diagnosed right foot bunion and an in-service incident or injury, and a VA examination could not serve to establish an in-service event actually occurred. 

As discussed above, in this case, the RO complied with VA's notification requirements and informed the Veteran of the information and evidence needed to substantiate her application to reopen her claim.  Since no new and material evidence has been submitted in conjunction with the recent application to reopen her claim, an examination is not required. 

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

New and material evidence having not been received, the application to reopen the claim of entitlement to service connection for a low back disorder is denied.  

Service connection for a right foot disorder, claimed as a bunion. is denied.  



____________________________________________
L. HOWELL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


